Citation Nr: 1448021	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-00 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of left breast surgery.

2.  Entitlement to service connection for residuals of removal of ovarian cysts.


(The issues of entitlement to an initial rating in excess of 10 percent for onychomycosis of the right foot with heloma dura and a curly fifth toe, and an initial rating in excess of 10 percent for onychomycosis of the left foot with a curly fifth toe are addressed in a separate Board decision).


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1979 to April 1982.  She also had additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this claim is now with the RO in Oakland, California.

In July 2014, the Veteran testified in a Board hearing in Washington, DC before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).  

In a statement received in July 2013, the Veteran indicated that she wished to reopen service connection for posttraumatic stress disorder.  Additionally, she testified during the July 2014 Board hearing that she also wanted to pursue a claim to reopen service connection for residuals of a caesarian section.  The Board does not have jurisdiction over these matters and they are referred to the agency of original jurisdiction (AOJ) for the appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for residuals of removal of ovarian cysts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had symptoms of, treatment for, and diagnosis of, a left breast abscess during active service.

2.  The Veteran has residual symptoms of left breast abscess removal surgery since service separation, to include recurrent abscess and infections, cellulitis, and a scar.

3.  The residuals of left breast surgery (abscess removal) were incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of left breast surgery have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for residuals of left breast surgery to remove a left breast abscess has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, a scar, breast abscess and infections, and cellulitis are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Residuals of Left Breast Surgery

The Veteran contends that a scar and recurrent left breast abscesses originated in service.  Specifically, she alleges that the left breast abscess began in service and has persisted since service.  She reports an initial onset in 1981 resulting in tender and painful left breast.  She reports recurrent infections and abscesses with a residual scar resulting from the 1981 removal of the left breast abscess since separation from active service.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran had symptoms of, treatment for, and diagnosis of, a left breast abscess in service.  A service treatment record from July 1981 indicated that the Veteran underwent left breast surgery for the incision and drainage of a left breast abscess.  An August 1981 service treatment record noted that, approximately two weeks after the July 1981 surgery that removed the left breast abscess, the Veteran had a similar problem at the same incision site on the left breast.  In August 1981, the Veteran again underwent an incision and drainage of a left breast abscess. 

The Board next finds that the weight of the competent medical evidence is at least in equipoise on the question of whether the Veteran has current residuals of the left breast surgery.  The Veteran underwent a VA (QTC) examination regarding the claim for residuals of left breast surgery in September 2009.  The VA examiner took a thorough history of the Veteran's complaints, including history of onset, diagnosis, report of symptomology, other limitations, and treatment.  While there was no left breast abscess present on physical examination at the time of the September 2009 VA (QTC) examination, the examiner noted that the Veteran had a residual scar located on the left breast superior to the left nipple.  

Additionally, private treatment records reveal that the Veteran has experienced recurrent infections and left breast abscesses.  A July 2001 private treatment record indicated that the Veteran had a left breast abscess and the breast was warm to the touch.  In March 2009, the Veteran complained of a sore and enlarged left breast.  Examination results revealed a scar and a swollen hard left nipple.  The Veteran's private treating health care professional noted a lump underneath the left nipple that was tender and the left breast was warm to the touch.  An April 2009 private treatment record indicated that the abscess had ruptured four days prior to treatment.  Upon examination, the Veteran's left breast nipple was significantly improved.  In April 2010 and July 2010, the Veteran complained of continual infections of the left breast, and left nipple pain and left breast swelling, respectively.  At each time, she was assessed with intermittent cellulitis and serous drainage.

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current left breast surgery residuals are related to service.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  While the Veteran's recurrent abscesses and infections, cellulitis, and a scar are not chronic diseases listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether she had residual symptoms of left breast surgery that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As discussed below, the Board is granting the service connection claim for residual symptoms of left breast surgery based on evidence, including that pertinent to service, which establishes that the current recurrent abscesses and infections, cellulitis, and a scar were "incurred" in service.  The finding that the Veteran had residual symptoms of left breast surgery since service is supportive of the claim overall because it tends to show that the same symptoms that began in service (painful left breast and left breast abscess) have continued since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms).  

As mentioned above, the Veteran underwent a VA (QTC) examination in September 2009 regarding the claim of service connection for residuals of left breast surgery.  While a scar on the left breast was noted, the VA examiner did not also address the Veteran's recurrent left breast infections, abscesses, and cellulitis.  In this case, the Veteran was first diagnosed with a left breast abscess during active service for which she underwent surgery for the removal of the abscess.  Private treatment records demonstrate recurrent symptoms, complaints, and treatment for disorder of the left breast that includes infections, abscesses, cellulitis, and a scar.  

As there is no adequate medical nexus opinion as to the etiology of the Veteran's residuals of left breast surgery, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  The complaints of, treatment for, and diagnosis of, a left breast abscess in service, together with the September 2009 VA (QTC) examination report (which revealed a left breast scar), the Veteran's private treatment records, and the Veteran's lay contentions, tend to show that the Veteran's current residual symptoms of the left breast surgery to remove an abscess had their onset during service, that is, shows that the left breast infections, abscesses, cellulitis, and scar were "incurred coincident with" active service.  See 38 C.F.R. § 3.303(a).  

The evidence shows that the Veteran has recurrent symptoms of left breast disability, which include infections, abscesses, cellulitis, and a scar.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for residuals of left breast surgery to remove left breast abscess have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of left breast surgery, to include left breast infections, abscesses, cellulitis, and a scar, is granted.



REMAND

Service Connection for Residuals of Removal of Ovarian Cysts

The Veteran was afforded a VA (QTC) examination in September 2009.  The Board finds this examination inadequate for VA compensation purposes.  While the VA examiner indicated that the Veteran had a probable small submucosal fibroid within the high uterine body/fundus, the examiner did not opine as to the etiology of the fibroid, to include whether it is a residual of ovarian cyst removal in service.  In addition, during the July 2014 Board hearing, the Veteran testified that she has painful sex and was informed by her treating physician that the pain is due to scar tissue resulting from the removal of the ovarian cysts.  Given the above, the Board finds that another physical examination of the Veteran is warranted to assist in determining the residuals of ovarian cyst removal and whether the fibroid and scar tissue, if any, are residuals of ovarian cyst removal in service.

The Veteran also testified that she was treated for the claimed gynecological condition by a private physician, Dr. Gamble, to include annual examinations.  The record indicates that Dr. Gamble is associated with DeKalb Medical.  Some records from this provider are included in the claims file; however, the only treatment reports associated with the record are dated through July 2010.  The Veteran should be contacted and requested to provide authorization for VA to obtain records of private treatment from DeKalb Medical and Dr. Gamble dated since July 2010, and those records should be requested.  

Accordingly, the issue of service connection for residuals of removal of ovarian cysts is REMANDED for the following action:

1. Ask the Veteran to complete and return a VA Form 
21-4142, Authorization and Consent to Release Information, for DeKalb Medical where she reported private gynecological treatment from Dr. Gamble.  The Veteran should also be advised that she may, alternatively, submit the treatment records to VA herself.  Any documents received by VA should be associated with the record.

2. Any negative responses should be properly documented in the record.  Notify the Veteran, in accordance with 38 C.F.R. §  3.159(e), if the private treatment records are unavailable.

3. After completion of the above, schedule the Veteran for an appropriate VA examination to assist in determining whether she has any current residuals of removal of ovarian cysts in service (an obstetrician/gynecologist is preferred but not required).  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history, an examination, and any necessary testing, the VA examiner is asked to offer the following findings and opinions:  

a) Identify all residual symptoms and disabilities, to include a fibroid (including all subjective complaints, to include painful sex due to scar tissue), that are determined to be related to the removal of ovarian cysts in service.

b) Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's impairment(s) and current symptomatology are related to service, including the removal of ovarian cysts during active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

4. After completion of the above and any additional development deemed necessary, the claim for service connection for residuals of removal of ovarian cysts should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, provide a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


